DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 1/11/2022 in which claim 1 has been amended. Claims 11-12 have been added. Currently claims 1-12 are pending for examination in this application. 

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the sealing potion”. This should read “the sealing portion” and has been interpreted as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (EP 1,147,752 A1) in view of Miyazawa et a. (US 2005/0145250 A1)
Regarding claim 1, Yoshihara discloses a steam heating tool (figures 3a-3b [0040]) comprising:
	a cover member (figure 2a or figure 3a) that has a cover portion (3x or 3y);
	a steam generator (2) that is held on a surface of the cover portion on a side of the user (see figure 2b or 3b), 
	wherein a space interposed between the cover portion and a face of the user is formed at a time of use [0026]; 
wherein the cover portion includes a perimeter portion (perimeter around 2) that extends across the cover portion (see figure 2a or 3a),
wherein the perimeter portion is spaced apart from a lower edge of the cover portion (see figure 2a: spaced from the bottom of 3x or see figure 3a: spaced from bottom of figure 3a’s 3y),
wherein the steam generator (2) is adapted to cover portion of the nose of the human user (see figure 2a, 3a),
wherein a lower end of the steam generator that is adapted to cover portion of the nose of the human user abuts the perimeter portion (see figure 2a or 3a), the lower end being the lower end of the steam generator with respect to the face of the human user (the lower end defined as the bottom of figure 2a or 3a).
In figure 2a, 2b, 3a, 3b, Yoshihara does not explicitly state that 3x, 3y covers a mouth and nose of a user. 
However, figure 4a shows that it is known for a mask to cover a nose and mouth of a user. 
It would have been obvious to do so for the benefit of providing comfort to a user inhaling through their nose and mouth. 
Yoshihara does not explicitly disclose that the perimeter portion is a sealing portion. 
However, Miyazawa teaches a facial covering (similar to Yoshihara) wherein steam generating units (3, 3, 5, 5) are bordered by a perimeter portion that is a sealing portion (4, 11, 2, 10).
It would have been obvious to have modified Yoshihara’s perimeter portion to be a sealing portion as taught by Miyazawa for the benefit of retaining the steam generator at the appropriate location on the mask. 
With regards to steam generation, Yoshihara discloses a steam release amount of 1.26mg/cm2/min. With a bag of 8cm * 8cm this results in 1.26*8*8*10min=806.4 mg which is within the claimed range of 650-1350mg. 
With regards to the volume of space, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yoshihara to have 40 ≤ MV ≤ 150
 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Yoshihara would not operate differently with the claimed volume of space. Further, applicant places no criticality on the range claimed, as evidenced by the large claimed range. The examiner notes the volume is dependent on the relative dimensions of the device.
Thus as modified Yoshihara discloses 5 ≤ VG/MV ≤ 25 as well. 

Regarding claim 2, Yoshihara does not explicitly disclose wherein a maximum length of a vertical line of the cover potion of the steam heating tool is 12 to 20 cm. 
However, Miyazawa further discloses a maximum length of a vertical center line (height) of the cover portion of the steam heating tool is 12 to 20 cm. ([0061] height = 100-200mm = 10-20cm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihara wherein a maximum length of a vertical center line of the cover portion is 12 to 20 cm as taught by Miyazawa for the benefit of providing a mask that covers the nose and mouth of a user. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihara wherein a maximum length of a vertical center line of the cover portion is 12 to 20 cm it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Yoshihara would not operate differently with the claimed length. Further, applicant places no criticality on the range claimed, as evidenced by the large claimed range.

Regarding claim 3, Yoshihara does not explicitly disclose the ration as claimed. 
Miyazawa further teaches a ratio of a maximum length (100-200 [0061]) of a vertical centerline of the cover portion to a length of an upper side of the cover portion (180-300 [0061]) is 0.6-1.7 (0.55-0.66). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihara to include the ration claimed as taught by Miyazawa for the benefit of providing a mask that covers the nose and mouth of a user. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihara wherein a ratio of a maximum length of a vertical centerline of the cover portion to a length of an upper side of the cover portion is 0.6-1.7 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Yoshihara would not operate differently with the claimed ratio. Further, applicant places no criticality on the range claimed.

Regarding claim 5, Yoshihara further discloses wherein the steam generator is adapted to be held in a region that covers the nose of the user. As set forth in claim 1, In figure 2a, 2b, 3a, 3b, Yoshihara does not explicitly state that 3x, 3y covers a mouth and nose of a user. However, figure 4a shows that it is known for a mask to cover a nose and mouth of a user. Thus with the teaching of 4a steam generator 2 is adapted to be held in a region that covers the nose of the user. 

Regarding claim 6, Yoshihara further discloses wherein the cover member has a fixing portion that is adapted to fix the steam heating tool to the face of the user (21 is for securing to face).

Regarding claim 9, Yoshihara further discloses wherein the steam generator generates steam by an oxidation reaction of an oxidizable metal [0005].

Regarding claim 10, Yoshihara as modified further discloses A method comprising: providing a steam heating tool according to claim 1 (see claim 1 above), using the provided steam heating tool [0002] [0040]-[0041], wherein the steam heating tool is used so as to cover the nose and the mouth of the human user by the cover portion (as modified in claim 1, Yoshihara covers the nose and mouth). 

Regarding claim 11, Yoshihara as modified further discloses: with regards to steam generation, Yoshihara discloses a steam release amount of 1.26mg/cm2/min. With a bag of 8cm * 8cm this results in 1.26*8*8*10min=806.4 mg which is within the claimed range of 666-1300mg. 
With regards to the volume of space, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yoshihara to have 50.1 ≤ MV ≤ 128.7
 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Yoshihara would not operate differently with the claimed volume of space. Further, applicant places no criticality on the range claimed, as evidenced by the large claimed range. The examiner notes the volume is dependent on the relative dimensions of the device.
Thus as modified Yoshihara discloses 10.1 ≤ VG/MV ≤ 13.3 as well. 

Regarding claim 12, Yoshihara as modified further discloses wherein the sealing portion is disposed closer to a center portion of the cover portion than the lower edge of the cover portion (see figure 2a). 

Claim 1, 4-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (EP 1,147,752 A1) in view of Umeda et al. (US 2001/0042546 A1).
Regarding claim 1, Yoshihara discloses a steam heating tool (figures 3a-3b [0040]) comprising:
	a cover member (figure 2a or figure 3a) that has a cover portion (3x or 3y);
	a steam generator (2) that is held on a surface of the cover portion on a side of the user (see figure 2b or 3b), 
	wherein a space interposed between the cover portion and a face of the user is formed at a time of use [0026]; 
wherein the cover portion includes a perimeter portion (perimeter around 2) that extends across the cover portion (see figure 2a or 3a),
wherein the perimeter portion is spaced apart from a lower edge of the cover portion (see figure 2a: spaced from the bottom of 3x or see figure 3a: spaced from bottom of figure 3a’s 3y),
wherein the steam generator (2) is adapted to cover portion of the nose of the human user (see figure 2a, 3a),
wherein a lower end of the steam generator that is adapted to cover portion of the nose of the human user abuts the perimeter portion (see figure 2a or 3a), the lower end being the lower end of the steam generator with respect to the face of the human user (the lower end defined as the bottom of figure 2a or 3a).
In figure 2a, 2b, 3a, 3b, Yoshihara does not explicitly state that 3x, 3y covers a mouth and nose of a user. 
However, figure 4a shows that it is known for a mask to cover a nose and mouth of a user. 
It would have been obvious to do so for the benefit of providing comfort to a user inhaling through their nose and mouth. 
Yoshihara does not explicitly disclose that the perimeter portion is a sealing portion. 
However, Umeda et al teaches that it is known to provide a sealing portion at a perimeter portion (1p as per [0092]-[0093] or 17p as per [0094]).
Thus it would have been obvious to have modified Yoshihara wherein there is provided a sealing portion at the perimeter portion for the benefit of providing a pocket such that the main mask body can be reused after inserting new heat generating units [0093] [0094].
With regards to steam generation, Yoshihara discloses a steam release amount of 1.26mg/cm2/min. With a bag of 8cm * 8cm this results in 1.26*8*8*10min=806.4 mg which is within the claimed range of 650-1350mg. 
With regards to the volume of space, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yoshihara to have 40 ≤ MV ≤ 150
 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Yoshihara would not operate differently with the claimed volume of space. Further, applicant places no criticality on the range claimed, as evidenced by the large claimed range. The examiner notes the volume is dependent on the relative dimensions of the device.
Thus as modified Yoshihara discloses 5 ≤ VG/MV ≤ 25 as well. 

Regarding claim 4, Yoshihara further discloses 30 ≤ T ≤ 45. [0022] (less than 50 C). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 5, Yoshihara further discloses wherein the steam generator is adapted to be held in a region that covers the nose of the user. As set forth in claim 1, In figure 2a, 2b, 3a, 3b, Yoshihara does not explicitly state that 3x, 3y covers a mouth and nose of a user. However, figure 4a shows that it is known for a mask to cover a nose and mouth of a user. Thus with the teaching of 4a steam generator 2 is adapted to be held in a region that covers the nose of the user. 

Regarding claim 6, Yoshihara further discloses wherein the cover member has a fixing portion that is adapted to fix the steam heating tool to the face of the user (21 is for securing to face).

Regarding claim 9, Yoshihara further discloses wherein the steam generator generates steam by an oxidation reaction of an oxidizable metal [0005].

Regarding claim 10, Yoshihara as modified further discloses A method comprising: providing a steam heating tool according to claim 1 (see claim 1 above), using the provided steam heating tool [0002] [0040]-[0041], wherein the steam heating tool is used so as to cover the nose and the mouth of the human user by the cover portion (as modified in claim 1, Yoshihara covers the nose and mouth). 

Regarding claim 11, Yoshihara as modified further discloses: with regards to steam generation, Yoshihara discloses a steam release amount of 1.26mg/cm2/min. With a bag of 8cm * 8cm this results in 1.26*8*8*10min=806.4 mg which is within the claimed range of 666-1300mg. 
With regards to the volume of space, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yoshihara to have 50.1 ≤ MV ≤ 128.7
 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Yoshihara would not operate differently with the claimed volume of space. Further, applicant places no criticality on the range claimed, as evidenced by the large claimed range. The examiner notes the volume is dependent on the relative dimensions of the device.
Thus as modified Yoshihara discloses 10.1 ≤ VG/MV ≤ 13.3 as well. 

Regarding claim 12, Yoshihara as modified further discloses wherein the sealing portion is disposed closer to a center portion of the cover portion than the lower edge of the cover portion (see figure 2a). 



Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (EP 1,147,752 A1) in view of Umeda et al. (US 2001/0042546 A1) in further view of Aspelin et al. (US 3,971,369 A). 
Regarding claims 7-8 Yoshihara as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose the cover portion configured to be foldable and used in an unfolded state from a folded state to form the space; wherein the cover portion has a folding line on the vertical portion and is unfolded from a state folded in half by the folding line to form the space. 
However, Aspelin teaches that it is known to provide a face covering configured to be foldable and used in an unfolded state from a folded state to form the space (col. 2, lines 37-51); wherein the cover portion has a folding line (52) on the vertical portion (see figures 6, 7) and is unfolded from a state folded in half by the folding line to form the space (col. 2, lines 37-51). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihara wherein the cover portion configured to be foldable and used in an unfolded state from a folded state to form the space; wherein the cover portion has a folding line on the vertical portion and is unfolded from a state folded in half by the folding line to form the space as taught by Aspelin for the benefit of a more compact mask when not in use.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (EP 1,147,752 A1) in view of Miyazawa et a. (US 2005/0145250 A1) in further view of Aspelin et al. (US 3,971,369 A). 
Regarding claims 7-8 Yoshihara as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose the cover portion configured to be foldable and used in an unfolded state from a folded state to form the space; wherein the cover portion has a folding line on the vertical portion and is unfolded from a state folded in half by the folding line to form the space. 
However, Aspelin teaches that it is known to provide a face covering configured to be foldable and used in an unfolded state from a folded state to form the space (col. 2, lines 37-51); wherein the cover portion has a folding line (52) on the vertical portion (see figures 6, 7) and is unfolded from a state folded in half by the folding line to form the space (col. 2, lines 37-51). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihara wherein the cover portion configured to be foldable and used in an unfolded state from a folded state to form the space; wherein the cover portion has a folding line on the vertical portion and is unfolded from a state folded in half by the folding line to form the space as taught by Aspelin for the benefit of a more compact mask when not in use.


Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 
With regards to the prior art of Miyazawa, the prior art is no longer relied upon as the primary reference, and thus these arguments are moot.
Applicant argues that the formulae in claim 1 are critical. As set forth in MPEP 2144.05 III applicant can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The examiner notes that applicant’s remarks, nor the affidavit filed 5/12/2021 indicate that the results in table 3 are unexpected.
Further, it is the examiner’s position that there is nothing unexpected about the results in table 3. Take example 5 and comparative example 1. Both generate steam at the same rate while the volume of example 5 is larger than that of comparative example 1. It is not unexpected that a smaller mask feels smaller, nor that a smaller space with the same amount of steam generated feels hotter and steamier. Similarly comparative example 2 and 4 produce the same amount of steam while 2 is smaller than 4. It is not unexpected that the mask of example 2 feel smaller, hotter and steamier. Further the examiner notes that these results are subjective, and the results provided are from only testing 5 adults and only showing the scores the most number of people selected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785